Citation Nr: 1000437	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-26 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a hypertensive cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision that granted 
service connection for residuals of a hypertensive CVA.


FINDINGS OF FACT

1.  Since May 21, 2008, residuals of the Veteran's 
hypertensive CVA included symptoms of slow, awkward speech 
analogous to moderate, incomplete paralysis of the 10th 
cranial nerve; severe, incomplete paralysis of the 10th 
cranial nerve was not more nearly approximated.

2.  Residuals of the Veteran's hypertensive CVA were 
manifested by subjective complaints of bilateral leg 
weakness; there is no objective evidence of diminished motor 
or sensory function.


CONCLUSIONS OF LAW

1.  The criteria for a separate initial staged rating of 10 
percent rating for speech difficulties, as a residual of a 
CVA, effective May 21, 2008, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§4.1, 4.3, 4.7, 4.10, 4.123, 
4.124a, Diagnostic Code (Code) 8520 (2009).

2.  The criteria for a compensable separate disability rating 
for bilateral leg weakness as a residual of a CVA have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Code 8210 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2006 
statement of the case (SOC) and a May 2008 letter provided 
notice on the "downstream" issue of entitlement to an 
increased rating; while a December 2008 supplemental SOC 
(SSOC) readjudicated the matter after the Veteran and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has had ample 
opportunity to respond or supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  He 
has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA 
has obtained all pertinent/identified records that could be 
obtained and all evidence constructively of record has been 
secured.  The RO arranged for VA examinations.  McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").  Thus, VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration, but have not been 
assigned by the RO.

Private medical records show the Veteran had a CVA in July 
2002.  Service connection for CVA residuals was granted in a 
September 2005 rating decision, effective December 16, 2004.  
The residuals of the Veteran's CVA are rated under Diagnostic 
Code 8009 for hemorrhage of brain vessels which provides for 
an initial rating of 100 percent for six months, with the 
disability being rated thereafter based on residuals, at a 
minimum rating of 10 percent.  38 C.F.R. § 4.124a, Diagnostic 
Code 8009.  

Neurological conditions, except as otherwise provided, will 
be rated in accordance with a schedule of ratings set out at 
38 C.F.R. § 4.124a, which provides that, with the exceptions 
noted, disability from the following diseases and their 
residuals may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  Consideration is supposed to be given to 
especially psychotic manifestations, complete or partial loss 
of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.

A December 2004 private treatment record indicates that the 
Veteran had no sequelae from his CVA.
On May 2005 VA examination, the physician noted that the 
Veteran had a CVA 13 months earlier with left paresthesia.  
The Veteran was currently on medication and he denied any 
current functional impairment or recent time lost from work.  
The Veteran's gait was within normal limits aside from the 
boot he wore on his right leg due to recent surgery.  
Neurologically, his muscle strength was 5/5 bilaterally 
throughout.  Reflexes were also 2+ bilaterally throughout.  
He had normal sensation to pinprick and light touch 
throughout.  Cranial nerves II through XII were intact 
without focal deficit.  His coordination was within normal 
limits and he was negative for clonus, dysdiadochokinesis, 
Romberg's sign, and pronator drift.  There was plantar 
flexion on Babinski response.  There was no deficit of speech 
or mental abnormalities.  There was also no gait disturbance 
or appreciable paralysis.  Mental status examination revealed 
the Veteran was alert and with normal spontaneous and 
response speech.  The physician commented that the Veteran 
had no residuals significant of status post CVA. 

An August 2005 private treatment record indicated the Veteran 
had a history of CVA with left-sided weakness that had 
completely resolved.  In January 2006, the Veteran reported 
that he had a recent onset of feeling somewhat off balanced 
when walking.  It was noted that he did not have slurred 
speech and he was not currently taking aspirin or Plavix.  

An April 2006 VA treatment note indicates that cranial nerves 
II through XII were intact.  The Veteran's gait was slightly 
unsteady but normal and his strength was equal bilaterally.  

On May 2008 QTC VA examination, the Veteran complained of 
recurrent headaches, unsteady walking, poor handwriting, and 
stuttering when talking for prolonged periods.  The only 
abnormality of the cranial nerves was moderate paralysis of 
nerve VI, which relates to right eye motion.  His 
coordination was within normal limits.  Motor and sensory 
functions in the bilateral upper extremities were within 
normal limits.  Upper bilateral extremity reflexes were 2+ in 
biceps and triceps jerk.  Motor and sensory functions in the 
bilateral lower extremities were within normal limits.  
Reflexes in the bilateral lower extremities were 3+ in the 
knee jerk and 2+ in the ankle jerk.  The physician commented 
that there was no paralysis from central nervous system 
condition.  Bilateral dexterity was within normal limits.  
The Veteran's gait was antalgic and he used a walker for 
ambulation.  He spoke with difficulty in a slow manner, but 
his speech was clear and his vocabulary was appropriate.  His 
comprehension was normal and his memory was intact.  The 
Romber test was normal.  The physician identified the 
diagnosis as status post hypertensive CVA associated with 
hypertension to include problems with speech and strength in 
the lower extremities.  The reasons listed for the diagnosis 
were subjective headaches, unsteady balance, and stuttering; 
objectively, he had an ataxic gait and slow, awkward speech.  
The findings of smell or taste tests were normal.

Upon a thorough review of the record, there is competent 
medical evidence to warrant a separate rating for the 
Veteran's CVA residuals based on his speech difficulties.  
Although there were no apparent speech difficulties in 
January 2006, the QTC examiner found the Veteran's speech to 
be slow and awkward.  

Under Diagnostic Code 8210, a 10 percent rating is warranted 
when there is evidence of moderate incomplete paralysis of 
the tenth cranial nerve.  The severity of impairment is 
dependent upon the extent of sensory and motor loss to organs 
of voice, respiration, pharynx, stomach and heart.  A 30 
percent rating is warranted when evidence more closely 
approximate severe incomplete paralysis.  A 50 percent rating 
is warranted for complete paralysis.  38 C.F.R. § 4.124a.

In light of the applicable criteria and the findings of the 
May 2008 examination, the Veteran's symptomatology is 
analgous to the criteria of a 10 percent rating, but no 
greater, under Code 8210.  The criteria for higher rating of 
30 percent are not met as such a rating requires that 10th 
cranial nerve disability more closely approximate severe 
incomplete paralysis.  The physician found no abnormality of 
the 10th cranial nerve and, though slow, the Veteran's speech 
was clear.  Thus, the evidence does not more nearly 
approximate severe incomplete paralysis.

Although not previously found in VA or private treatment 
notes, the QTC examiner also appeared to attribute subjective 
lower extremity weakness to residuals of the Veteran's CVA.  
Under Diagnostic Code 8520, when there is evidence of mild 
incomplete paralysis, a 10 percent disability rating is 
assigned.  Where there is moderate incomplete paralysis, a 20 
percent disability rating is assigned, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  Where there is 
complete paralysis, where the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of the knee weakened or (very rarely) lost, the 
maximum 80 percent disability rating is assigned.  See 38 
C.F.R. § 4.124, Diagnostic Code 8520.

Despite subjective bilateral leg weakness, there was no 
objective evidence on examination that it had any affect on 
motor function as this was found to be within normal limits.  
An April 2006 record also noted that the Veteran's gait was 
normal even though it was slightly unsteady.  Since there is 
no appreciable disability shown, the preponderance of the 
evidence is against finding that a separate compensable 
rating for neurological impairment in the lower extremities 
is warranted.

The Board has also reviewed the evidence to determine whether 
this matter should be forwarded to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  The record does not show that during the 
appeal period the Veteran's hypertensive CVA residuals have 
required frequent hospitalization, caused marked interference 
with employment, or involved other symptoms of like gravity.  
See 38 C.F.R. § 3.321.  

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.  When comparing the Veteran's disability 
level and symptomatology to the rating schedule, the degree 
of disability throughout the appeal is contemplated by the 
rating schedule.  Therefore, there is no indication that the 
average industrial impairment from the disability would be in 
excess of those contemplated by the assigned rating.  Under 
these circumstances, referral for ran extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A separate 10 percent rating for speech difficulties, as a 
residual of hypertensive CVA, is granted, subject to the law 
and regulations governing the payment of VA compensation 
benefits.

A separate compensable rating for bilateral leg weakness, as 
a residual of hypertensive CVA, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


